Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Proposed Amendment filed on 11/20/2020 is not entered because the proposed amendment will not overcome the prior art rejections, and also proposed amendment needs further search and consideration by the Examiner.
Applicant’s arguments filed on 11/20/2020 have been considered, but not found persuasive in view of the proposed amendment NOT entered, as discussed in the Pre-Interview Communication and those found below.

Response to Arguments
Applicant argues that “One of ordinary skill in the art (i) could not conclude from the Griffiths study (even in combination with -5- the other cited references) that prediluted ephedrine sulfate pharmaceutical compositions would likely be stable over long storage periods, and (ii) would likely conclude instead that Griffiths teaches away from the claimed methods. Notably, Griffiths reports data only for the hydrochloride salt of ephedrine, and only in polypropylene syringes at a much higher concentration (10 mg/mL; 8.2 mg/mL ephedrine free base) than in the present claims; there is no mention of ephedrine sulfate or glass vials in the Griffiths reference at all. The sodium chloride concentration in the Griffiths compositions is also significantly different than normal saline concentration, without any teaching as to why a different isotonicity was employed.” Applicant’s arguments have been considered, but not found persuasive. It is pointed that Griffiths et 
Applicant argues that “More broadly, however, there is no indication in the Griffiths reference that its reported data was robustly evaluated, or even statistically significant. One of ordinary skill in the art would recognize that the data reported in Griffiths does not report useful information because no statistical significance is reported or even discussed. Griffiths fails to mention why the concentration of ephedrine hydrochloride fluctuated so much during the study, let alone attempt to explain why the fluctuations might be experimentally acceptable. Without a plausible explanation from the Griffiths paper itself, one of ordinary skill in the art would likely conclude that ephedrine hydrochloride is in fact unstable when stored for long periods of time in a prediluted form……………..” See pages 6-8. Applicant’s arguments have been considered, but not found persuasive as discussed above. It is pointed out that Griffiths et al. was employed for its teachings that it is well known to prepare ready-to-use intravenous syringe containing ephedrine hydrochloride under aseptic conditions i.e preparing ephedrine under sterile conditions and storing in a syringe is well known; and further instant claims do not recite any particular syringes. Regarding the recitations "wherein the composition housed within the sterile premixed pharmaceutical product is stable....." in claim 6, it is pointed out that AKOVAZ, CORPHEDRA brochures in view of Griffichs et al. renders obvious obtaining a sterile solution of 5 mg/ml of ephedrine sulfate, and the stability is the property of the said sterile 
Applicant argues that “Pharmaceuticals's Corphedra label describes a concentrated packaged product, not a ready-to-use ephedrine sulfate composition. This cited reference teaches away from the presently claimed method: a step of diluting the packaged pharmaceutical product is required before administering the ephedrine sulfate to a subject.” Applicant’s arguments have been considered, but not found persuasive. Corphedra label does not teach away from the presently claimed method. Corphedra label teaches that an appropriate dose of the 5 mg/mL solution is withdrawn prior to bolus intraveneous administration i.e teaches premixed product containing 5 mg/mL solution. See page 2, under 2.3. CORPHEDRA brochure discloses a 5 mg/mL solution of ephedrine sulfate injection for Bolus Intravenous administration. The solution is in 9 mL of 5% dextrose or sodium chloride. CORPHEDRA teaches that an appropriate dose of the 5 mg/mL solution is withdrawn prior to bolus intraveneous administration i.e teaches premixed product containing 5 mg/mL solution. 
Applicant argues that “Eclat Pharmaceuticals' Akovaz label describes a concentrated packaged product, not a ready-to-use ephedrine sulfate composition. This cited reference expressly teaches that a step of diluting the packaged pharmaceutical product is required before administering the ephedrine sulfate to a subject. Applicant’s arguments have been considered, but not found persuasive. AKOVAZ teaches that an appropriate dose of the 5 mg/mL solution is withdrawn prior to bolus intraveneous administration i.e teaches premixed product. See page 2, under 2.3. AKOVAZ brochure 
Applicant argues that “one of ordinary skill in the art would likely conclude from Storms that prediluted ephedrine sulfate pharmaceutical products would be unstable when stored in glass vials for long periods of time, especially if the prediluted pharmaceutical product lacked a preservative like benzyl alcohol. Storms only discloses a very short-term study of ephedrine sulfate compositions in polypropylene syringes, but the compositions also included a preservative: benzyl alcohol.12 The inclusion of a preservative renders the teachings of Storms useless to the presently claimed methods.” Applicant’s remarks have been considered, but not found persuasive. First instant proposed claim amendment is NOT entered; and instant claims can contain benzyl alcohol. Further, experimental section in “Meredith (also referred to as "Storms") reference does not show that the composition contains benzyl alcohol. See page 394, column 3, under Preparation of Injections. Meredith render instant composition obvious. Further, Applicant’s remarks regarding stability, it is pointed out that stability is a relative term. Instant claims do not recite any particular stability i.e the percentage/amount of ephedrine sulfate present or number of hours or days of stability. 
Applicant argues that “one of ordinary skill in the art could not conclude that pharmaceutically relevant impurities were not formed in Storms compositions because it is clear that the Storms HPLC method could not possibly separate and identify the presence of (+)-ephedrine, pseudoephedrine, or any other degradation product. Even if the data in this publication had any predictive value (which they do not), the reported data 
Applicant argues “No cited reference includes any teachings or suggestions that a prediluted ephedrine sulfate pharmaceutical product would be stable over long periods of 

NOTE: Proposed Amendment if ENTERED, will overcome the rejections of claims over 35 U.S.C. 112(b), second paragraph rejections. Rejections 3, 4, 5, 6, 7.


/SHOBHA KANTAMNENI/
Primary Examiner, 
ArtUnit1627